PER CURIAM:
In this appeal from the Superior Court denial of Jay Paul Dorbolo’s petition for a Writ of Habeas, appellant relies upon the reasons for relief stated in his petition filed in Superior Court as his brief in this Court. The basis of appellant’s assertion of relief through habeas corpus proceedings is the alleged denial of a vested right to participate in the work release program during the term of an uncontested sentence of incarceration. Following a hearing in Superior Court appellant’s petition was dismissed without recorded reasons. Being unable to consider and determine the merits of this appeal without a record of reasons for the dismissal, we remanded the matter to the Superior Court with direction to make the necessary record. Under date of June 24, 1982 the Superior Court filed the following:
“. ... Petitioner seeks a petition for ha-beas corpus claiming in his petition that, without reason, his status as a convicted inmate of the Delaware Correctional Center, assigned to the work release program
at the Plummer Center, was terminated. He does not contest his conviction or his confinement to the Delaware Correctional Center. He does complain of the termination of the work release program. This is not a proper subject for habeas corpus.
Habeas Corpus has been defined in Curran v. Woolley, Del.Supr. [48 Del. 382], 104 A.2d 771 (1954) as a review of the prisoner's confinement and that it was based on the existence of a judgment of conviction by a court of competent jurisdiction.
Habeas Corpus is limited to that issue and should not be used to explore the reasons for classification within the prison system in any of its programs. The petition for writ of habeas corpus was therefore denied.”
We agree, and for the reasons so stated, the judgment of the Superior Court is hereby
AFFIRMED.